Citation Nr: 1046885	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-34 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.    

2.  Entitlement to service connection for tinnitus.    


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1964 to May 1966. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction over the matter was transferred to 
the Milwaukee, Wisconsin, RO during the pendency of the appeal.

The Veteran participated in a video conference hearing with the 
undersigned in February 2010.  The transcript of the proceeding 
is associated with the claims file.


FINDINGS OF FACT

1.  There is no evidence of hearing loss in service or within 
several years thereafter and the competent and credible is 
against the finding that the Veteran's current bilateral hearing 
loss is related to service.  

2.  Resolving doubt in his favor, the Veteran's complaints of 
tinnitus are related to his active service.  

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2010).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§  
1110, 1154, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) was sent to the Veteran in February 2008, prior to 
the initial RO decision that is the subject of this appeal.  The 
letter informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The letter also advised the Veteran as to how VA 
assigns disability ratings and effective dates as per Dingess.  



Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the 
Veteran's service treatment records and private treatment records 
with the claims file.  Neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.    

The Veteran was also provided with a VA examination relating to 
his hearing loss and tinnitus in August 2008.  The Board finds 
the VA audiological examination reflects that the examiners 
reviewed the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate audiological examination and 
rendered an appropriate diagnosis and opinion consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the examination is adequate for rating purposes.  
See 38 C.F.R. § 4.2 (2010).  

In particular, the Board finds the August 2008 VA examination 
report to be thorough and adequate upon which to base a decision.  
Recognition is given to the Veteran's assertion that the August 
2008 VA examiner's opinion was too speculative.  See Veteran's 
representative's statement in the hearing transcript, page 12.  
The Board has reviewed the August 2008 examination report and 
finds no deficiencies.  The VA examiner provided an adequate 
rationale for his negative nexus opinion.  See Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion.

Additionally, in February 2010, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the February 2010 hearing, the undersigned Veterans 
Law Judge enumerated the issues on appeal.  See Hearing 
Transcript (T.) at p. 2.  Also, information was solicited 
regarding the onset of his hearing loss and tinnitus (T. at p 6)  
and whether there were any outstanding medical records available 
demonstrating an earlier diagnosis.  See T. at p. 10-11.  
Therefore, not only was the issue "explained . . . in terms of 
the scope of the claim for benefits," but "the outstanding 
issues material to substantiating the claim" were also fully 
explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the 
hearing discussion did not reveal any evidence that might be 
available that had not been submitted.  Under these 
circumstances, nothing gave rise to the possibility that evidence 
had been overlooked with regard to the appellant's claims for 
service connection for hearing loss and tinnitus.  As such, the 
Board finds that, consistent with Bryant, the undersigned 
Veterans Law Judge complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate 
the claims based on the current record.

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2010).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

In addition to the regulations cited above, service connection 
for certain diseases, such as sensorineural hearing loss, may 
also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2010).  

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2010).  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Hearing Loss

The Veteran claims bilateral hearing loss caused by exposure to 
noise in combat in Vietnam.  The service treatment records do not 
contain any complaints of, or treatment for, hearing loss, nor do 
they show that the Veteran reported hearing loss at separation 
from service.  In fact, in the Veteran's report of medical 
history at separation, he answered "no" to hearing loss.  
Nonetheless, in giving due consideration to the places, types, 
and circumstances of his service, noise exposure is conceded.  
See 38 U.S.C.A. § 1154(a) (West 2002).  In-service acoustic 
trauma (in-service injury) is therefore conceded and Shedden 
element (2) has been met.  

Post-service examinations and treatment records indicate that the 
Veteran reported that he first experienced hearing loss in 1976.  
In January 1976 he underwent a private hearing examination and an 
uninterpreted audiogram has been associated with the file.  In an 
August 1981 private treatment record, a physician noted elements 
of hearing loss in conjunction with an examination of the 
Veteran's brain stem.  Additionally, in October 1982, the Veteran 
reported periodic left ear deafness.  Significantly, a January 
1983 follow-up record noted that intermittent left ear deafness 
was no longer a problem.  Then, a February 1983 private treatment 
record indicated that he was diagnosed with hearing loss but the 
treatment record did not contain results of an audiological 
examination with puretone thresholds.  During a September 1985 VA 
general medical examination, he reported that he had experienced 
hearing loss in both ears since 1976.  A September 1985 VA 
audiological examination confirmed bilateral hearing loss.  

Specifically, in September 1985, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
10
60
55
RIGHT
10
10
10
40
75

Next, an August 2008 VA examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
45
80
80
RIGHT
15
15
25
80
85

Speech audiometry revealed speech recognition abilities of 94 
percent in the left ear and 98 percent in the right ear.  

Because the Veteran has auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz at 
26 decibels or greater in the left ear, and/or thresholds of at 
least 40 decibels or greater in both ears, he has current 
bilateral hearing loss disorder pursuant to 38 C.F.R. § 3.385 
(2010).  Element (1) of Shedden is therefore met.  However, as 
the first indication of clinical hearing loss was not seen until 
approximately 10 years post-service, the presumption of service 
connection is not for application.

Next, the Veteran contends, in his written statements and sworn 
testimony, that he has had difficulty hearing constantly since 
service.  The Board must analyze the credibility and probative 
value of the evidence, account for the evidence that it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may 
affect the credibility of testimony, it does not affect 
competency to testify).  
	
Lay testimony is competent to establish the presence of 
observable symptomatology and may provide sufficient support for 
a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 
303, 307 (2007).  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (The Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.).

In this case, the Veteran is competent to report symptoms such as 
difficulty hearing because this requires only personal knowledge 
as it comes to him through his senses.  Layno, 6 Vet. App. at 
470. 

However, the Board finds that the Veteran's reported history of 
continued symptomatology since active service, while competent, 
is nonetheless not credible.  Significantly, the Veteran's 
reported history of continued symptoms since active service is 
inconsistent with the other evidence of record.  Specifically, a 
January 1983 treatment record noted that intermittent left ear 
deafness was no longer a problem.  Further, he reported in a 
September 1985 report of medical history, that he first 
experienced hearing loss symptoms in 1976, not during service.  
See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining 
whether lay evidence is satisfactory, the Board may also properly 
consider internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on behalf 
of a veteran).  See also Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive proper 
care).  

Additionally, in this case, the Board emphasizes the multi-year 
gap between discharge from active duty service (1966) and initial 
reported symptoms in 1976,  10 years after service separation.   
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(indicating that evidence of a prolonged period without medical 
complaint can be considered, along with other factors concerning 
the veteran's health and medical treatment during and after 
military service, as evidence of whether a pre-existing condition 
was aggravated by military service).  Coupled with his personal 
testimony, which the undersigned found to be patently 
inconsistent with other evidence of record, the Board assigns no 
probative value to the Veteran's purported continuity of hearing 
loss symptomatology since service.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) (In the case of oral testimony, a hearing 
officer may properly consider the demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of the 
witness' testimony with other testimony and affidavits submitted 
on behalf of the veteran.); Jones v. Derwinski, 1 Vet. App. 210, 
217 (1991) (finding that the assessment of the credibility of the 
veteran's sworn testimony is a function for the BVA in the first 
instance).

Accordingly, the Board finds the Veteran's statements asserting 
continuity of symptomatology since service lack credibility and 
are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 
1477, 1481 (1997) (the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Pond v. West, 12 Vet. App. 341 (1999) (although Board must take 
into consideration a veteran's statements, it may consider 
whether self-interest may be a factor in making such statements). 

Next, service connection may be granted if a medical nexus exists 
between the acoustic trauma in-service and the current hearing 
loss disorder.  In this case, the Board places significant 
probative value on the August 2008 VA examination report in which 
the examiner opined that the Veteran's hearing loss was not at 
least as likely as not related to his military service.  The 
examiner based his opinion on the lack of evidence in the c-file 
and the lack of proximity between the dates of service and the 
date of the VA examination. 

The Board has also considered private treatment records including 
a letter from the Veteran's private physician dated in August 
1981 which noted elements of hearing loss but did not relate the 
Veteran's symptoms to service.  The Board has also considered an 
October 1982 private treatment record which indicated complaints 
of periodic left ear deafness and resulted in a normal ear 
examination.  Neither of the treatment records related the 
Veteran's symptoms to service.  

Additionally, the Board has considered a February 1983 letter 
from the Veteran's private physician which contained a single 
line that the Veteran's hearing loss indicated nerve involvement 
bilaterally.  The letter did not relate the hearing loss to 
service.  
 
Further, although a September 1985 VA audiological examination 
revealed hearing loss, the report did not relate the Veteran's 
symptoms to service.  

The Board has considered the Veteran's statements and sworn 
testimony that his current bilateral hearing loss disorder is 
related to service.  The Federal Circuit recently held in 
Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in 
Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board 
errs when it suggests that lay evidence can never be sufficient 
to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that 
there be a nexus between military service and a claimed 
condition. 

As noted above, he is competent to report symptoms of hearing 
loss because they come to him through his senses.  However, he is 
not competent to provide testimony regarding the etiology of his 
hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at 
n.4 (Fed. Cir. 2007) (Sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer.).  Because causation of bilateral hearing loss is not 
diagnosed by unique and readily identifiable features, it does 
not involve a simple identification that a layperson is competent 
to make.  Therefore, the Veteran's unsubstantiated statements 
regarding the claimed etiology of his bilateral hearing loss are 
found to lack competency.
	
	Based on the foregoing, the weight of the evidence is against the 
claim for service connection of bilateral hearing loss.  As such, 
the appeal for hearing loss must be denied.  
	
	
	
	
	Tinnitus
	
	The Veteran has also claimed service connection for tinnitus 
based on his exposure to noise in service.  As previously 
mentioned, the Board concedes that he was exposed to noise in 
service.
	
Post-service treatment records indicate that the Veteran first 
reported ringing in his ears in March 1980, nearly 14 years 
following service.  At that time, he reported that he had 
experienced ringing in his ears since service in Vietnam.  Thus, 
the Board finds that Shedden elements (1) and (2) are met as the 
Veteran has a current diagnosis and in-service noise exposure. 

The Board has considered the Veteran's claim that he has 
experienced tinnitus since service.  As noted above, he is 
competent to report symptoms such as ringing in his ears because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470. 
	
	The Board acknowledges that the Veteran dates the onset of his 
symptoms to different times.  Specifically, in March 1980, he 
reported that he first noticed ringing in his ears in combat, in 
Vietnam.  Then, in September 1985, he reported that he first 
experienced ringing in his ears in 1969.  The August 2008 VA 
examination report also indicates that he reported experiencing 
ringing in his ears beginning in the 1970's.  However, the 
Veteran clarified that the VA examiner must not have heard him 
correctly and that he did not say he first noticed ringing in his 
ears in the 1970's.  T. 6.  
	
Next, service connection may be granted if a medical nexus exists 
between the acoustic trauma in-service and the current tinnitus 
disorder.  

	Weighing in favor of the Veteran's claim is the previously 
mentioned March 1980 private treatment record in which the 
Veteran reported ringing in his ears.  In treatment record, the 
physician noted an impression of tinnitus due to previous 
acoustic trauma (war).  There is no indication that the physician 
was not fully aware of the Veteran's past medical history or that 
he misstated any relevant fact.  The Board finds the opinion to 
be probative.  In this regard, the Board places particular 
emphasis on the fact that the Veteran's assertions as to 
continuity of symptomatology remain uncontroverted as opposed to 
those related to his hearing loss wherein, as noted, he clearly 
provided history of hearing loss that dated to at least 10 years 
post-service.  Put another way, the Veteran's history of tinnitus 
since service has remained consistent but his assertion of 
hearing loss since service is at best dubious.

Weighing against the Veteran's claim is the August 2008 VA 
examination report in which the examiner opined that the 
Veteran's tinnitus was not at least as likely as not related to 
his military service.  The examiner based his opinion on the lack 
of evidence in the c-file and the lack of proximity between the 
dates of service and the date of the VA examination.  The Board 
places little probative value on the opinion as the examiner did 
not reconcile the private positive nexus opinion dated in March 
1980.  
	
That said, the Board finds no adequate basis to reject the 
competent medical evidence and the private medical opinion of 
record that is favorable to the Veteran, based on a rational lack 
of credibility or probative value.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 
(1998).  Accordingly, the Board finds the evidence in equipoise 
and resolves doubt in the Veteran's favor.  As such, service 
connection for tinnitus is granted.  
	
	   
ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is granted. 


__________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


